IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-72,971-07


                   EX PARTE RODRICK LAVAUR GRIFFIN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. FR 60942-G IN THE 27TH DISTRICT COURT
                              FROM BELL COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of forgery by passing and was sentenced to twenty years’

imprisonment. The Third Court of Appeals affirmed his conviction. Griffin v. State, No. 03-08-

00397-CR (Tex. App.—Austin July 3, 2009) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied time credit while released on parole. Applicant has

alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE § 508.283(b) and (c); Ex

parte Spann, 132 S.W.3d 390 (Tex. Crim. App. 2004). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.
                                                                                                       2

art. 11.07, § 3(d). The trial court shall order the Texas Department of Criminal Justice’s Office of

the General Counsel to obtain a response from a person with knowledge of relevant facts. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The response shall state whether Applicant presented a claim to the time credit resolution

system of the Texas Department of Criminal Justice and, if so, the date the claim was presented. The

response shall then state whether Applicant was serving a sentence for, or has been previously

convicted of, an offense described by § 508.149(a) of the Texas Government Code when his parole

was revoked. If not, the response shall state the following:

        (1) Applicant’s sentence-begin date,
        (2) how much time was remaining on Applicant’s sentence when he was released,
        (3) how much time Applicant spent on parole before any revocation warrants were
        issued,
        (4) the dates any revocation warrants were issued and executed, and
        (5) whether Applicant received credit while released on parole.

        The trial court shall make findings of fact and conclusions of law as to whether, before filing

this application, Applicant properly exhausted his administrative remedies as required by §

501.0081(b) of the Government Code. The trial court shall then determine whether Applicant is

eligible to earn street time credit and, if so, whether he is receiving the proper credit for that time.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claim.
                                                                                                       3

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: SEPTEMBER 07, 2022
Do not publish